OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21593 Kayne Anderson MLP Investment Company (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson MLP Investment Company By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 15, 2011 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record – Attached on behalf of Kayne Anderson MLP Investment Company Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 7/22/2010 ELECT: I YES FOR FOR CLASS III DIRECTOR UNTIL THE 2: A. KEITH FORMAN ELECT: I YES FOR FOR CLASS III DIRECTOR UNTIL THE 2: A. EVANGELOS G. BAIRACTARIS WILLIAMS PIPELINE PARTNERS L.P. WMZ 96950K103 8/31/2010 APPROVE & ADOPT: I YES FOR FOR AGREEMENT AND PLAN OF MERGER DATED AS OF MAY 24, 2, WILLIAMS PARTNERS GP LLC, WILLIAMS PARTNERS OPERATING LLC, WPZ OPERATING COMPANY MERGER SUB LLC, WILLIAMS PIPELINE PARTNERS L.P. AND WILLIAMS PIPELINE GP, LLC, AS IT MAY BE AMENDED FROM TIME TO TIME AND THE MERGER OF THE MERGER SUB WITH AND INTO WILLIAMS PIPELINE PARTNERS L.P. CONTEMPLATED BY THE MERGER AGREEMENT. EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 9/17/2010 APPROVE: THE TERMS OF THE AMENDED AND RESTATED EAGLE ROCK ENERGY PARTNERS, L.P. LONG TERM INCENTIVE PLAN I YES FOR FOR BUCKEYE GP HOLDINGS L.P. BGH 11/16/2010 APPROVE: THE FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BY AND AMONG BUCKEYE PARTNERS, L.P., BUCKEYE GP LLC, THE GENERAL PARTNER OF THE PARTNERSHIP, GRAND OHIO, LLC, BUCKEYE GP HOLDINGS L.P. AND MAINLINE MANAGEMENT LLC, THE MERGER AND THE TRANSACTIONS CONTEMPLATED THEREBY I YES FOR FOR BUCKEYE PARTNERS, L.P. BPL 11/17/2010 APPROVE: THE FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BY AND AMONG BUCKEYE PARTNERS, L.P., BUCKEYE GP LLC, THE GENERAL PARTNER OF THE PARTNERSHIP, GRAND OHIO, LLC, BUCKEYE GP HOLDINGS L.P. AND MAINLINE MANAGEMENT LLC, DATED AS OF AUGUST 18, 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT I YES FOR FOR Approval: THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP I YES FOR FOR INERGY HOLDINGS, L.P. NRGP 45661Q107 11/2/2010 APPROVE: FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BY AND AMONG INERGY, L.P., INERGY GP, LLC, THE MANAGING GENERAL PARTNER OF INERGY, HOLDINGS, INERGY HOLDINGS GP, LLC, THE GENERAL PARTNER OF HOLDINGS, NRGP LIMITED PARTNER, LLC, A WHOLLY OWNED SUBSIDIARY OF HOLDINGS GP AND NRGP MS, LLC A WHOLLY OWNED SUBSIDIARY OF HOLDINGS GP DATED AS OF SEPTEMBER 3, 2010, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO WHICH, AMONG OTHER THINGS, MERGERCO WILL MERGE WITH AND INTO HOLDINGS, THE SEPARATE EXISTENCE OF MERGERCO WILL CEASE AND HOLDINGS WILL SURVIVE AND CONTINUE TO EXIST AS A DELAWARE LIMITED PARTNERSHIP, SUCH THAT IMMEDIATELY FOLLOWING CONSUMMATION OF THE MERGER, HOLDINGS GP WILL CONTINUE TO BE THE SOLE GENERAL PARTNER OF HOLDINGS, AND HOLDINGS GP AND NEW NRGP LP WILL REMAIN AS THE ONLY HOLDERS OF LIMITED PARTNER INTERESTS IN HOLDINGS. I YES FOR FOR TRANSACT: OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING AND ANY ADJOURNMENT OF POSTPONEMENT THEREOF I YES FOR FOR COPANO ENERGY, L.L.C. CPNO 11/17/2010 APPROVE: I YES FOR FOR CHANGES TO THE TERMS OF SERIES A CONVERTIBLE PREFERRED UNITS TO PROVIDE FOR FULL VOTING RIGHTS FOR SUCH UNITS AND FULL CONVERTIBILITY OF SUCH UNITS INTO COMMON UNITS ON A ONE-FOR-ONE BASIS AND THE ISSUANCE OF ADDITIONAL COMMON UNITS UPON CONVERSION OF SERIES A CONVERTIBLE PREFERRED UNITS PENN VIRGINIA GP HOLDINGS, L.P. PVG 70788P105 2/16/2011 CONSIDER AND VOTE: I YES FOR FOR ON THE APPROVAL AND ADOPTION OF (A) THE AGREEMENT AND PLAN OF MERGER BY AND AMONG PENN VIRGINIA RESOURCE PARTNERS, L.P., PENN VIRGINIA RESOURCE G.P., LLC, PVR RADNOR, LLC, PENN VIRGINIA GP HOLDINGS, L.P. AND PVG GP, LLC, THE GENERAL PARTNER OF HOLDINGS, (B) MERGER & (C) TRANSACTIONS CONTEMPLATED THEREBY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. CONSIDER AND VOTE: I YES FOR FOR UPON ANY PROPOSAL THAT MAY BE PRESENTED TO ADJOURN THE PARTNERSHIP SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 2/16/2011 CONSIDER AND VOTE: I YES FOR FOR ON THE APPROVAL AND ADOPTION OF (A) THE AGREEMENT AND PLAN OF MERGER BY AND AMONG PENN VIRGINIA RESOURCE PARTNERS, L.P., PENN VIRGINIA RESOURCE G.P., LLC, PVR RADNOR, LLC, PENN VIRGINIA GP HOLDINGS, L.P. AND PVG GP, LLC, THE GENERAL PARTNER OF HOLDINGS, (B) MERGER & (C) TRANSACTIONS CONTEMPLATED THEREBY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. CONSIDER AND VOTE: I YES FOR FOR UPON THE APPROVAL AND ADOPTION OF THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP CONSIDER AND VOTE: I YES FOR FOR UPON ANY PROPOSAL THAT MAY BE PRESENTED TO ADJOURN THE PARTNERSHIP SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS MAGELLAN MIDSTREAM PARTNERS L.P. MMP 4/27/2011 ELECT: I YES FOR FOR JAMES C. KEMPNER MICHAEL N. MEARS JAMES R. MONTAGUE AMEND: I YES FOR FOR LONG TERM INCENTIVE PLAN VOTE: I YES FOR FOR ON EXECUTIVE COMPENSATION VOTE: I 3YR AGAINST 1 YEAR FREQUENCY OF VOTE TO APPROVE COMPENSATION OF EXECUTIVES ONEOK, INC. OKE 5/25/2011 ELECT: I YES FOR FOR JAMES C. DAY JULE H. EDWARDS WILLIAM L. FORD JOHN W. GIBSON BERT H. MACKIE JIM W. MOGG PATTYE L. MOORE GARY D. PARKER EDUARDO A. RODRIGUEZ GERAL B. SMITH DAVID J. TIPPECONNIC RATIFY: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YE DEC 31, 2011 APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE ADVISORY VOTE ON EXECUTIVE COMPENSATION I 1 YEAR FOR FOR LEGACY RESERVES LP LGCY 5/11/2011 ELECT: I YES FOR FOR CARY D. BROWN KYLE A. MCGRAW DALE A . BROWN G. LARRY LAWRENCE WILLIAM D. SULLIVAN WILLIAM R. GRANBERRY KYLE D. VANN APPROVE: I YES FOR FOR EXECUTIVE COMPENSATION VOTE: I 3 YEAR AGAINST 1 YEAR ON FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION RATIFY: I YES FOR FOR APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FY ENDING DECEMBER 31, 2011 BUCKEYE PARTNERS, L.P. BPL 6/7/2011 ELECT: I YES FOR FOR FORREST E. WYLIE JOSEPH A. LASALA, JR. MARTIN A. WHITE RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP VOTE: I YES FOR FOR ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION VOTE: I 3 YEAR FOR FOR FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION COPANO ENERGY, L.L.C. CPNO 5/18/2011 ELECT: I YES FOR FOR JAMES G. CRUMP ERNIE L. DANNER SCOTT A. GRIFFITHS MICHAEL L. JOHNSON MICHAEL G. MACDOUGALL R. BRUCE NORTHCUTT T. WILLIAM PORTER WILLIAM L. THACKER RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 APPROVE: I YES FOR FOR AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF COMMON UNITS FROM 5,000,,200,000 APPROVE: I YES FOR FOR AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN TO EXTEND THE TERM OF THE PLAN FROM NOVEMBER 15, 2, 2019 VOTE: I YES FOR FOR ON THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES AND THE EXECUTIVE COMPENSATION DISCLOSED IN THIS PROXY STATEMENT. VOTE: I 3 YEAR AGAINST 1 YEAR ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/22/2011 ELECT: I YES FOR FOR EDWARD B. CLOUES, II JAMES L. GARDNER ROBERT J. HALL THOMAS W. HOFMANN JAMES R. MONTAGUE MARSHA R. PERELMAN WILLIAM H. SHEA, JR. JOHN C. VAN RODEN, JR. JONATHAN B. WELLER APPROVE: I YES FOR FOR BY ADVISORY (NON-BINDING) VOTE, EXECUTIVE COMPENSATION RECOMMEND: I 1 YEAR AGAINST 3 YEARS BY ADVISORY (NON-BINDING) VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MARKWEST ENERGY PARTNERS, L.P. MWE 6/1/2011 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN WILLIAM A. KELLSTROM ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI APPROVE: I YES FOR FOR ON AN ADVISORY BASIS THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PARTNERSHIP'S PROXY STATEMENT FOR THE 2 RECOMMEND: I 3 YEARS FOR 3 YEARS ON AN ADVISORY BASIS, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FY ENDING DECEMBER 31, 2011 EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 6/7/2011 ELECT: I YES FOR FOR WILLIAM K. WHITE APPROVE: I YES FOR FOR ADVISORY VOTE ON COMPENSATION OF OUR NAMES EXECUTIVE OFFICERS APPROVE: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS TEEKAY TANKERS LTD. TNK Y8565N102 6/10/2011 ELECT: I YES FOR FOR C. SEAN DAY BJORN MOLLER PETER EVENSEN RICHARD T. DU MOULIN RICHARD J.F. BRONKS WILLIAM LAWES
